Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
1.	Applicant arguments, see Remarks, filed 06/30/2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claim(s) 1-20 has been withdrawn.


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
A.	Claims 1-20 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of “determining a set of questions associated with a campaign by extracting text from one or more advertisements; storing one or more previous responses to a first question of the set of questions in a user profile of a user; training a deep neural network model using historical data for one or more online activities as input vector data to the deep neural network to predict a probability associated with each of the set of questions as output; generating vector embeddings of the one or more online activities of the user as input to the deep neural network model, wherein an output of the deep neural network model comprises a respective relevance probability associated with different questions in the set of questions based on the one or more online activities of the user; updating, the deep neural network model at least in part on feedback from the user by tracking engagement data from the user based on at least one of the set of questions, wherein the engagement data is used in a feedback loop to tune the deep neural network model for one or more users with online activities similar to the one or more online activities of the user; receiving a search query from a graphical user interface of a computing device of the user; determining a second question from the set of questions to present to the user based on the respective relevance probability associated with the different questions in the set of questions; evaluating one or more previous responses stored in the user profile of the user for the search query to prevent presenting the second question from the set of questions more than once to the user in response to the search query; conducting an evaluation of one or more user actions during a current browse session of the user associated with the second question; determining a confidence score associated with the second question; and when the confidence score associated with the second question exceeds a second predetermined threshold, presenting the second question to the user via the graphical user interface in response to receiving the search query” Claims 8, and 15 recite similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, and 11.
3.	Claims 1-20 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621